Citation Nr: 0815422	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1950 to August 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  In 
April 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a veteran contends that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v.  Brown, 5 Vet. App. 281, 284 (1993); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  A VA 
compensation and pension (C&P) audio examination was 
conducted in September 2005.  Though VA treatment records 
have been associated with the claims folder since the 
September 2005 examination, none contain audiometric readings 
so as to ascertain the current severity of the veteran's 
bilateral hearing loss.  The record does show that subsequent 
to the September 2005 examination, the veteran was issued 
hearing aids by VA in 2006, as he pointed out at his hearing 
before the undersigned.  He testified at his April 2008 
hearing that his hearing is worse than shown on the 
examination, which was almost three years ago.  He has 
requested a current examination.  In light of the foregoing, 
fundamental fairness warrants a more contemporaneous VA C&P 
examination for the purpose of ascertaining the current 
severity of the veteran's hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
treatment records for hearing loss from 
the White River Junction VA treatment 
facility, dated since November 2006.

2.  Thereafter, schedule the veteran for 
a VA audio examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder and a copy of 
this remand should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

3.  Finally, readjudicate the claim for 
entitlement to an increased initial 
rating for service-connected bilateral 
hearing loss.  If the benefit sought on 
appeal is not granted, issue a 
supplemental statement of the case (SSOC) 
and give the veteran and his 
representative an appropriate amount of 
time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

